DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-037992 hereinafter Ota. 
5+xLa3ZrxA2-xO12 [A is Hf, x is represented by 1.4 ≤ x < 2] (paragraph 13). 
Regarding Claims 2-3, Ota teaches that Li crystallographic site comprises a monovalent element, a divalent element, a trivalent element, or a tetravalent element disposed thereon (paragraph 13). 
Regarding Claims 4-14, Ota teaches that the garnet-type lithium ion conductive oxide comprises a monovalent element, a divalent element, a trivalent element, or a tetravalent element (paragraph 13). 
Regarding Claim 15, Ota teaches that the elements are different (paragraph 13). 
Regarding Claim 17-18, Ota teaches that the garnet-type lithium ion conductive oxide is in the form of a particle and includes the elements as discussed above (paragraph 13 and as shown in Applicant’s claim 1, Mb is 0≤β≤1.5). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-037992 hereinafter Ota in view of U.S. Pre-Grant Publication No. 2013/0295469 hereinafter Liang and U.S. Pre-Grant Publication No. 2015/0171463 hereinafter Liang [‘463] and U.S. Pre-Grant Publication No. 2016/0141580 hereinafter Sommer. 

However, Liang teaches a solid electrolyte that comprises liquid electrolyte disposed within the solid electrolyte particles (paragraphs 38, 62). Therefore, it would have been obvious to one of ordinary skill in the art to include a liquid electrolyte in the solid electrolyte before the effective filing date of the claimed invention because Liang discloses that such modification can improve rate of performance of the electrolyte material (paragraphs 38, 62). 
With regards to a core-shell electrolyte material, Liang [‘463] teaches a solid electrolyte that comprises a lithium ion conducting oxide core embedded within lithium ion conducting sulfide composition (paragraphs 26-27). Therefore, it would have been obvious to one of ordinary skill in the art to form such core-shell electrolyte material before the effective filing date of the claimed invention because Liang [‘463] discloses that such composite electrolyte material has higher Li-ion conductivity, excellent electrochemical stability and succeeds in achieving low interfacial resistance with metallic Li anode (paragraph 44). 
Regarding Claim 21, the combination teaches forming the solid electrolyte on a porous substrate (paragraph 63 of Liang). 
Regarding Claim 22, the combination teaches a protected anode (negative electrode) comprising lithium metal and the solid state electrolyte directly on the lithium metal (paragraph (paragraphs 29-30 of Liang [‘463]). 
Regarding Claims 23-24, the combination teaches a battery comprising: a cathode (positive electrode); an anode (negative electrode); and the solid state electrolyte disposed 
Regarding Claims 16 and 25, the combination teaches a lithium ion conductive oxide represented by a compositional formula of LiABbO12-uD [A is La, b is Zr, Hf, D is fluorine, u is 0 to 12] (paragraphs 15-17 of Sommer). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such lithium ion conductive material before the effective filing date of the claimed invention because Sommer discloses that such configuration can form a membrane having good ion conductivity, high thermal stability and good mechanical properties (paragraph 12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729